In a paternity proceeding pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Nassau County (Koenig, J.), dated October 4, 2001, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner seeks an order of filiation against, and support from, the respondent to whom she was engaged when they allegedly agreed to attempt to have children by means of artificial insemination. The parties never married and their relationship terminated shortly before the petitioner gave birth to twin girls who were conceived by use of donated sperm.
*379Under these circumstances, the Family Court properly concluded that it did not possess subject matter jurisdiction over this proceeding (see Matter of Allison D. v Virginia M., 77 NY2d 651). Furthermore, Domestic Relations Law § 73 is inapplicable since its provisions are limited to married couples. Santucci, J.P., S. Miller, Krausman and Goldstein, JJ., concur.